Exhibit 10.14

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) between Michael Kors (USA), Inc. (the
“Company”) and Pascale Meyran (“Executive”) made as of this 14th day of July
2014.

WHEREAS, the parties desire to enter into this Agreement to reflect their mutual
agreements with respect to the employment of Executive by the Company.

NOW, THEREFORE, in consideration of the mutual covenants, warranties and
undertakings herein contained, the parties hereto agree as follows:

1. Term. The employment of Executive with the Company under this Agreement shall
commence on September 22, 2014 (or such other date as Executive actually begins
employment with the Company) (the “Commencement Date”) and shall continue
through June 30, 2017 (the “Initial Term”), subject to the terms and provisions
of this Agreement. After the expiration of the Initial Term, this Agreement
shall be automatically renewed for additional one-year terms (each, a “Renewal
Term”) unless either the Company or Executive gives written notice to the other
of the termination of this Agreement at least ninety (90) days in advance of the
next successive one-year term. Any election by the Company or Executive not to
renew such employment at the end of the Initial Term or any Renewal Term shall
be at the sole, absolute discretion of the Company or Executive, respectively.
The period Executive is actually employed hereunder during the Initial Term and
any such Renewal Terms is referred to herein as the “Term”.

2. Position and Duties. Executive shall be employed during the Term as Senior
Vice President, Human Resources and shall be based in New York, New York.
Executive shall report directly to the Chief Executive Officer of the Company.
Executive shall perform such duties and services as are commensurate with
Executive’s position and such other duties and services as are from time to time
reasonably assigned to Executive by the Chief Executive Officer of the Company
or the Board of Directors of the Company. Except for vacation, holiday, personal
and sick days in accordance with this Agreement and the Company’s policies for
comparable senior executives, Executive shall devote her full business time
during the Term to providing services to the Company and its affiliates.
Executive shall maintain a primary residence in the New York City metropolitan
area during the Term.

3. Compensation.

(a) Base Salary. Executive’s base salary (the “Base Salary”) shall be at the
rate of $500,000 per year. The Base Salary shall be payable in substantially
equal installments in accordance with the normal payroll practices of the
Company.

(b) Periodic Review of Compensation. On an annual basis during the Term, but
without any obligation to increase or otherwise change the compensation
provisions of this Agreement, the Company agrees to undertake a review of the
performance by Executive of her duties under this Agreement and of the efforts
that she has undertaken for and on behalf of the Company.

(c) Annual Bonus.

(i) With respect to each full fiscal year of the Company during the Term,
Executive shall be eligible to receive a cash bonus (the “Bonus”) based on a
percentage of Executive’s Base Salary (with the incentive levels set at 25%
target – 37.5% stretch – 50% maximum), in accordance with, and subject to, the
terms and conditions of the Company’s then existing executive bonus plan (the
“Bonus Plan”). The Bonus shall be 70% based on the achievement of divisional
performance targets and 30% based on the achievement of overall corporate
performance targets (in each case based on criteria established by the Michael
Kors Holdings Limited Board of Directors (or appropriate committee thereof) at
the beginning of each fiscal year), shall be determined annually at the same
time bonuses are determined for comparable senior executives of the Company in
accordance with the Bonus Plan, and shall be payable at the same time and in the
same manner as bonuses are paid to comparable senior executives of the Company.

(ii) During the Term, the targets and performance goals, including, without
limitation, the extent to which they will be based on corporate performance,
divisional performance or other criteria consistent with the terms and
conditions of the Bonus Plan, shall be established annually by the Michael Kors
Holdings Limited Board of Directors (or appropriate committee thereof) in
accordance with the Bonus Plan.

(iii) Notwithstanding the generality of the foregoing, Executive’s Bonus for the
first two fiscal years during the Term (e.g., Fiscal 2015 and Fiscal 2016
assuming the Commencement Date occurs in Fiscal 2015) shall be equal to 50% of
Executive’s then-current base salary (pro rated from the Commencement Date with
respect to the first fiscal year during the Term).

 

1



--------------------------------------------------------------------------------

(d) Benefits. During the Term, Executive shall be entitled to participate in the
benefit plans and programs, including, without limitation, medical, dental, life
insurance, disability insurance and 401(k), that the Company provides generally
to comparable senior executives in accordance with, and subject to, the terms
and conditions of such plans and programs (including, without limitation, any
eligibility limitations) as they may be modified by the Company from time to
time in its sole discretion.

(e) Travel/Expense Reimbursement. The Company shall reimburse Executive for the
ordinary and necessary business expenses incurred by her in the performance of
her duties in accordance with the Company’s policies and procedures. To the
extent Executive travels in connection with her duties hereunder, the Company
agrees to pay the cost of such travel or to reimburse Executive if she has
incurred any such costs, it being understood and agreed that (i) all air travel
shall be in (A) coach class for domestic travel other than coast-to-coast, which
shall be business class, and (B) business class for international travel, and
(ii) such costs shall otherwise be incurred in accordance with the Company’s
policies and procedures. The Company shall reimburse Executive for all other
ordinary and necessary business expenses incurred by her in the performance of
her duties in accordance with the Company’s policies and procedures.

(f) Equity-Based Compensation.

(i) Equity-Based Awards. Executive shall be eligible for share option awards,
restricted share awards and other equity-based awards under the equity incentive
plan generally applicable to eligible employees of the Company (currently the
Michael Kors Holdings Limited Omnibus Incentive Plan) (the “Equity Incentive
Plan”), in accordance with, and subject to, the terms and conditions of the
Equity Incentive Plan as the same may be amended or modified by Michael Kors
Holdings Limited or its subsidiaries from time to time in their sole discretion
and the applicable equity award agreement. On the first business day of the
month following the Commencement Date, Executive shall receive an equity grant
valued at approximately $1,500,000 in accordance with, and subject to, the terms
and conditions of the Equity Incentive Plan. Such equity grant shall be
comprised 35% of restricted shares, 35% of share options (valued using the
Black-Scholes valuation method) and 30% of performance-based restricted share
units. The share options and restricted shares will vest in equal installments
over four years. The performance-based restricted share units will cliff vest at
the end of three years subject to attainment of the performance-targets set by
the Michael Kors Holdings Limited Board of Directors (or appropriate committee
thereof).

(ii) Effect of Termination. Except in the case of the termination of Executive
for Cause, in which case any restricted shares or restricted share units granted
to Executive under the Equity Plan shall be forfeited and any share options
granted to Executive under the Equity Plan shall immediately terminate (whether
or not vested and/or exercisable), any such equity awards of Executive that have
become vested and/or exercisable prior to the last day Executive is employed by
the Company (the “Termination Date”) shall remain vested and/or exercisable
after the Termination Date in accordance with, and subject to, the terms and
conditions of the Equity Incentive Plan and/or any applicable equity award
agreement.

(g) Taxes. All payments to be made to and on behalf of Executive under this
Agreement will be subject to required withholding of federal, state and local
income and employment taxes, and to related reporting requirements.

(h) Vacations. Executive shall be entitled to a total of four (4) weeks of paid
vacation during each calendar year during the Term (which shall accrue in
accordance with the Company’s vacation policy); provided, however, that such
vacations shall be taken by Executive at such times as will not interfere with
the performance by Executive of her duties hereunder.

(i) Housing Allowance. The Company shall pay the reasonable costs and expenses
of temporary housing for Executive in the New York City metropolitan area
through December 31, 2014. If on or before the first anniversary of the
Commencement Date Executive terminates her employment hereunder (other than for
Good Reason) or the Company terminates Executive’s employment for Cause,
Executive shall promptly repay the Company in full for the amount of such
temporary housing allowance actually paid by the Company.

(j) Clothing Allowance. The Company shall provide Executive with a $5,000
clothing allowance for each fiscal year during the Term (pro rated from the
Commencement Date), which may be used by Executive to purchase product
manufactured by the Company through Company personal orders for Executive’s
personal use only at the applicable discount off wholesale (if any) offered to
all eligible employees. Such clothing allowance shall be fully utilized by
Executive in each fiscal year otherwise any remaining amount available for use
shall be forfeited at the end of such fiscal year. In addition, Executive shall
receive an additional one-time closing allowance in the amount of $20,000 for
Executive’s personal use at any time during the Term. The clothing allowance is
a taxable benefit for Executive.

(k) Relocation Expenses. The Company shall pay directly or reimburse Executive,
promptly after receipt from Executive of invoices or other supporting
documentation, for reasonable expenses incurred by Executive in relocating to
the New York City metropolitan area; provided that receipts or invoices for all
such expenses must be submitted by Executive to the Company for reimbursement
within a reasonable time after such expense is incurred. Any tax liability
incurred by Executive as a result of such

 

2



--------------------------------------------------------------------------------

relocation reimbursements will be paid for by the Company. If on or before the
first anniversary of the Commencement Date Executive terminates her employment
hereunder (other than for Good Reason) or the Company terminates Executive’s
employment for Cause, Executive shall promptly repay the Company in full for the
amount of such relocation expenses actually paid by the Company.

4. Termination of Employment.

(a) Death and Disability. Executive’s employment under this Agreement shall
terminate automatically upon her death. The Company may terminate Executive’s
employment under this Agreement if Executive is unable to perform substantially
all of the duties required by her hereunder due to illness or incapacity for a
period of at least ninety (90) days (whether or not consecutive) in any period
of three hundred and sixty five (365) consecutive days.

(b) Cause. The Company may terminate Executive’s employment under this Agreement
at any time with Cause. For purposes of this Agreement, “Cause” means the
occurrence of any of the following events: (i) a material breach by Executive of
her obligations under this Agreement that Executive has failed to cure within
thirty (30) days following written notice of such breach from the Company to
Executive; (ii) insubordination or a refusal by Executive to perform her duties
under this Agreement that continues for at least five (5) days after written
notice from the Company to Executive; (iii) Executive’s misconduct with respect
to the Company or any of its affiliates or licensees, or any of their respective
businesses, assets or employees; (iv) the commission by Executive of a fraud or
theft against the Company or any of its affiliates or licensees or her
conviction for the commission of, or aiding or abetting, a felony or of a fraud
or a crime involving moral turpitude or a business crime; or (v) the possession
or use by Executive of illegal drugs or prohibited substances, the excessive
drinking of alcoholic beverages on a recurring basis which impairs Executive’s
ability to perform her duties under this Agreement, or the appearance during
hours of employment on a recurring basis of being under the influence of such
drugs, substances or alcohol.

5. Consequences of Termination or Breach.

(a) Death or Disability; Termination for Cause or Without Good Reason. If,
during the Term, Executive’s employment under this Agreement is terminated under
Section 4(a) or 4(b) or as a result of the Company or Executive giving a
non-renewal notice pursuant to Section 1, or Executive terminates her employment
for any reason other than for Good Reason, Executive shall not thereafter be
entitled to receive any compensation or benefits under this Agreement, other
than (i) Base Salary earned but not yet paid prior to the Termination Date,
(ii) reimbursement of any expenses pursuant to Section 3(e) incurred prior to
the Termination Date and (iii) vested equity in accordance with
Section 3(f)(ii). For purposes of this Agreement, “Good Reason” means a material
breach by the Company of its obligations under this Agreement that it has failed
to cure within thirty (30) days following written notice of such breach from
Executive to the Company.

(b) Termination Without Cause or With Good Reason. If, during the Term,
Executive’s employment under this Agreement is terminated by the Company without
Cause (which the Company shall have the right to do with or without Cause at any
time during the Term) and other than under Section 4(a) or as a result of the
Company giving a non-renewal notice pursuant to Section 1, or Executive
terminates her employment for Good Reason, the sole obligations of the Company
to Executive shall be (i) to make the payments described in clauses (i) through
(iii) (inclusive) of Section 5(a), and (ii) subject to Executive providing the
Company with the release and separation agreement described below, to provide
continuation of Executive’s then current Base Salary and medical, dental and
insurance benefits by the Company for a one (1) year period commencing with the
Termination Date, which amount shall be payable in substantially equal
installments in accordance with the normal payroll practices of the Company and
shall be offset by any compensation and benefits that Executive receives from
other employment (including self-employment) during such payment period.
Executive agrees to promptly notify the Company upon her obtaining other
employment or commencing self-employment during the severance period and to
provide the Company with complete information regarding her compensation
thereunder. The Company’s obligations to provide the payments referred to in
this Section 5(b) shall be contingent upon (A) Executive having delivered to the
Company a fully executed separation agreement and release (that is not subject
to revocation) of claims against the Company and its affiliates and their
respective directors, officers, employees, agents and representatives
satisfactory in form and content to the Company’s counsel, and (B) Executive’s
continued compliance with her obligations under Section 6 of this Agreement.
Executive acknowledges and agrees that in the event the Company terminates
Executive’s employment without Cause or Executive terminates her employment for
Good Reason, (1) Executive’s sole remedy shall be to receive the payments
specified in this Section 5(b) and (2) if Executive does not execute the
separation agreement and release described above, Executive shall have no remedy
with respect to such termination.

6. Certain Covenants and Representations.

(a) Confidentiality. Executive acknowledges that in the course of her employment
by the Company, Executive will receive and or be in possession of confidential
information of the Company and its affiliates, including, but not limited to,
information relating to their financial affairs, business methods, strategic
plans, marketing plans, product and styling development plans, pricing,
products, vendors,

 

3



--------------------------------------------------------------------------------

suppliers, manufacturers, licensees, computer programs and software, and
personal information regarding the Company’s personnel (collectively,
“Confidential Information”). Confidential Information shall not include
information that is: (i) generally known or available to the public or in
Executive’s possession prior to discussions relating to employment with the
Company; (ii) independently known, obtained, conceived or developed by Executive
without access to or knowledge of related information provided by the Company or
obtained in connection with Executive’s efforts on behalf of the Company,
(iii) used or disclosed with the prior written approval of the Company or
(iv) made available by the Company to the public. Executive agrees that she will
not, without the prior written consent of the Company, during the Term or
thereafter, disclose or make use of any Confidential Information, except as may
be required by law or in the course of Executive’s employment hereunder or in
order to enforce her rights under this Agreement. Executive agrees that all
tangible materials containing Confidential Information, whether created by
Executive or others which shall come into Executive’s custody or possession
during Executive’s employment shall be and is the exclusive property of the
Company. Upon termination of Executive’s employment for any reason whatsoever,
Executive shall immediately surrender to the Company all Confidential
Information and property of the Company in Executive’s possession.

(b) Non-Competition. Executive agrees that, during the Term, and for a one-year
period thereafter (the “Non-Competition Period”), Executive will not engage in,
or carry on, directly or indirectly, either for himself or as an officer or
director of a corporation or as an employee, agent, associate, or consultant of
any person, partnership, business or corporation, any business in competition
with the business carried on by the Company or any of its affiliates in any
jurisdiction in which the Company or any of its affiliates actively conduct
business; provided, however, that if the Company elects to enforce this
provision, and Executive is not otherwise receiving separation pay pursuant to
Section 5(b) herein, the Company shall continue Executive’s then current base
salary during the Non-Competition Period, payable in substantially equal
installments in accordance with the normal payroll practices of the Company. If
the Company, at its sole option, decides not to continue Executive’s base salary
at any time during the Non-Competition Period and Executive is not otherwise
receiving separation pay pursuant to Section 5(b) herein, this non-competition
provision shall not thereafter be enforceable.

(c) No Hiring. During the two-year period immediately following the Termination
Date, Executive shall not employ or retain (or participate in or arrange for the
employment or retention of) any person who was employed or retained by the
Company or any of its affiliates within the one (1) year period immediately
preceding such employment or retention.

(d) Non-Disparagement. During the Term and thereafter, Executive agrees not to
disparage the Company or any of its affiliates or any of their respective
directors, officers, employees, agents, representatives or licensees and not to
publish or make any statement that is reasonably foreseeable to become public
with respect to any of such entities or persons.

(e) Copyrights, Inventions, etc. Any interest in patents, patent applications,
inventions, technological innovations, copyrights, copyrightable works,
developments, discoveries, designs, concepts, ideas and processes (“Such
Inventions”) that Executive now or hereafter during the Term may own, acquire or
develop either individually or with others relating to the fields in which the
Company or any of its affiliates may then be engaged or contemplate being
engaged shall belong to the Company or such affiliate and forthwith upon request
of the Company, Executive shall execute all such assignments and other documents
(including applications for patents, copyrights, trademarks and assignments
thereof) and take all such other action as the Company may reasonably request in
order to assign to and vest in the Company or its affiliates all of Executive’s
right, title and interest (including, without limitation, waivers to moral
rights) in and to Such Inventions throughout the world, free and clear of liens,
mortgages, security interests, pledges, charges and encumbrances. Executive
acknowledges and agrees that (i) all copyrightable works created by Executive as
an employee will be “works made for hire” on behalf of the Company and its
affiliates and that the Company and its affiliates shall have all rights therein
in perpetuity throughout the world and (ii) to the extent that any such works do
not qualify as works made for hire, Executive irrevocably assigns and transfers
to the Company and its affiliates all worldwide right, title and interest in and
to such works. Executive hereby appoints any officer of the Company as
Executive’s duly authorized attorney-in-fact to execute, file, prosecute and
protect Such Inventions before any governmental agency, court or authority. If
for any reason the Company does not own any Such Invention, the Company and its
affiliates shall have the exclusive and royalty-free right to use in their
businesses, and to make products therefrom, Such Invention as well as any
improvements or know-how related thereto.

(f) Remedy for Breach and Modification. Executive acknowledges that the
foregoing provisions of this Section 6 are reasonable and necessary for the
protection of the Company and its affiliates, and that they will be materially
and irrevocably damaged if these provisions are not specifically enforced.
Accordingly, Executive agrees that, in addition to any other relief or remedies
available to the Company and its affiliates, they shall be entitled to seek an
appropriate injunctive or other equitable remedy for the purposes of restraining
Executive from any actual or threatened breach of or otherwise enforcing these
provisions and no bond or security will be required in connection therewith. If
any provision of this Section 6 is deemed invalid or unenforceable, such
provision shall be deemed modified and limited to the extent necessary to make
it valid and enforceable.

 

4



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Representations. The Company and Executive each represents and warrants that
(i) it has full power and authority to execute and deliver this Agreement and to
perform its respective obligations hereunder and (ii) this Agreement constitutes
the legal, valid and binding obligation of such party and is enforceable against
it in accordance with its terms. In addition, Executive represents and warrants
that the entering into and performance of this Agreement by her will not be in
violation of any other agreement to which Executive is a party and that no
activities of Executive currently conflict with the provisions of Section 6(b).

(b) Notices. Any notice or other communication made or given in connection with
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered by hand, by facsimile transmission, by email, by a nationally
recognized overnight delivery service or mailed by certified mail, return
receipt requested, to Executive or to the Company at the addresses set forth
below or at such other address as Executive or the Company may specify by notice
to the other:

To the Company:

Michael Kors (USA), Inc.

11 West 42nd Street

New York, NY 10036

Attention: Chief Executive Officer

Fax Number: 646.354.4988

With a copy to:

Michael Kors (USA), Inc.

11 West 42nd Street

New York, NY 10036

Attention: General Counsel

Fax Number: 646.354.4824

To Executive:

[Intentionally omitted]

(c) Entire Agreement; Amendment. This Agreement supersedes all prior agreements
between the parties with respect to its subject matter. This Agreement is
intended (with any documents referred to herein) as a complete and exclusive
statement of the terms of the agreement between the parties with respect thereto
and may be amended only by a writing signed by both parties hereto.

(d) Waiver. The failure of any party to insist upon strict adherence to any term
or condition of this Agreement on any occasion shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in a writing
signed by the party to be charged with such waiver.

(e) Assignment. Except as otherwise provided in this Section 7(e), this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, representatives, successors and assigns. This
Agreement shall not be assignable by Executive and shall be assignable by the
Company only to its affiliates; provided, however, that any assignment by the
Company shall not, without the written consent of Executive, relieve the Company
of its obligations hereunder.

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered an original, but all of which together shall
constitute the same instrument.

(g) Captions. The captions in this Agreement are for convenience of reference
only and shall not be given any effect in the interpretation of the Agreement.

(h) Governing Law. This Agreement shall be governed by the laws of the State of
New York applicable to agreements made and to be performed in that State,
without regard to its conflict of laws principles.

(i) Arbitration. Any dispute or claim between the parties hereto arising out of,
or, in connection with this Agreement, shall, upon written request of either
party, become a matter for arbitration; provided, however, that Executive
acknowledges that in the event of

 

5



--------------------------------------------------------------------------------

any violation of Section 6 hereof, the Company shall be entitled to obtain from
any court in the State of New York, temporary, preliminary or permanent
injunctive relief as well as damages, which rights shall be in addition to any
other rights or remedies to which it may be entitled. The arbitration shall be
before a neutral arbitrator in accordance with the Commercial Arbitration Rules
of the American Arbitration Association and take place in New York City. Each
party shall bear its own fees, costs and disbursements in such proceeding. The
decision or award of the arbitrator shall be final and binding upon the parties
hereto. The parties shall abide by all awards recorded in such arbitration
proceedings, and all such awards may be entered and executed upon in any court
having jurisdiction over the party against whom or which enforcement of such
award is sought.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

 

MICHAEL KORS (USA), INC.

By:

/s/ John D. Idol

Name:

John D. Idol

Title:

Chairman & CEO

/s/ Pascale Meyran

Pascale Meyran

 

6